Exhibit 10.6

 

Amendment to the
FOSTER WHEELER INC.
Directors Deferred Compensation and Stock Award Plan

 

The Foster Wheeler Inc. Directors Deferred Compensation and Stock Award Plan
(the “Plan”) is hereby amended as follows, pursuant to resolutions adopted by
the Board of Directors of Foster Wheeler Ltd. and its Compensation Committee at
their meetings held December 8, 2008, and resolutions adopted by the Board of
Directors of Foster Wheeler Inc. dated January 23, 2009:

 

1.                                       References in the Plan to “Parent” are
replaced with “Foster Wheeler AG.”

 

2.                                       The following new Article XIV is added
to the Plan:

 

Article XIV   Redomestication.

Foster Wheeler Ltd. moved the place of organization of the parent company of its
group of companies from Bermuda to Switzerland by means of a scheme of
arrangement (“Scheme of Arrangement”) between Foster Wheeler Ltd. and Foster
Wheeler AG, a wholly-owned subsidiary of Foster Wheeler Ltd. registered in
Switzerland, and certain related agreements described in Foster Wheeler Ltd.’s
Proxy Statement for the Special Court-Ordered Meeting of Common Shareholders
held on January 27, 2009.  Effective upon the completion of the Scheme of
Arrangement, shares of Foster Wheeler AG will be issued, held, made available,
or used to measure benefits as appropriate under the Plan in lieu of common
shares of Foster Wheeler Ltd. with respect to all outstanding awards.

 

3.                                       This Amendment shall take effect upon
completion of the Scheme of Arrangement (as described in the resolutions adopted
on December 8, 2008 by the Board of Directors of Foster Wheeler Ltd.) and shall
apply to all awards outstanding on such date.

 

IN WITNESS WHEREOF, Foster Wheeler Inc. has caused this Amendment to the Plan to
be executed.

 

 

FOSTER WHEELER INC.

 

 

 

 

 

By:

/s/ Peter J. Ganz

 

Name:

Peter J. Ganz

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------